NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-5379-18

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

JARON D. REEVEY, a/k/a
JONATHAN LEE, and
JARONE REEVEY,

     Defendant-Appellant.
_________________________

                   Submitted March 15, 2021 – Decided August 9, 2021

                   Before Judges Messano and Suter.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Monmouth County, Indictment No. 03-11-
                   2080.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (John V. Molitor, Designated Counsel, on the
                   brief).

                   Christopher J. Gramiccioni, Monmouth County
                   Prosecutor, attorney for respondent (Monica do
                   Outeiro, Assistant Prosecutor, of counsel and on the
                   brief).
            Appellant filed a supplemental pro se brief.

PER CURIAM

      This matter is before us substantively for a third time. We set out the

procedural history in our last opinion and repeat it here again to place this

current appeal in the proper context.

                   Tried by a jury in 2005, defendant Jaron Reevey
            was convicted of first-degree murder, N.J.S.A. 2C:11-
            3(a)(1) (count one); first-degree felony murder,
            N.J.S.A. 2C:11-3(a)(3) (count two); first-degree
            robbery, N.J.S.A. 2C:15-1 (count three); second-degree
            possession of a weapon for an unlawful purpose,
            N.J.S.A. 2C:39-4(a) (count four); third-degree unlawful
            possession of a weapon, N.J.S.A. 2C:39-5(b) (count
            five); and second-degree conspiracy to commit armed
            robbery, N.J.S.A. 2C:5-2 and N.J.S.A. 2C:15-1 (count
            six). At sentencing, after merging count two with count
            one and count five with count four, the judge imposed
            a life sentence with a thirty-five-year period of parole
            ineligibility on count one, a consecutive eighteen-year
            sentence with an [eighty-five percent] period of parole
            ineligibility on count three, and concurrent sentences
            on counts four and six.

                  On appeal, the State conceded that trial errors
            required reversal of the convictions for felony murder,
            robbery and conspiracy. State v. Reevey [(Reevey I)],
            No. A-1414-05 (App. Div. Apr. 10, 2008) (slip op. 3–
            4). As a result, we remanded for a new trial on those
            charges, and because it was error to merge counts four
            and five, we remanded for re-sentencing on those
            counts. Id. at 4. In all other respects we affirmed
            defendant's conviction and sentence. Ibid. The

                                                                       A-5379-18
                                        2
            Supreme Court denied defendant's             petition   for
            certification. 196 N.J. 85 (2008).

            [State v. Reevey (Reevey II), No. A-5882-13 (App.
            Div. Nov. 4, 2016) (slip op. at 1–2).]

The State dismissed the charges we remanded for a new trial, and the judge

resentenced defendant. Id. at 3. We heard defendant's appeal on our Excessive

Sentence Oral Argument calendar and affirmed defendant's sentence. Ibid.

      Defendant filed a petition for post-conviction relief (PCR) alleging the

ineffective assistance of trial counsel (IAC). Ibid. The thrust of defendant's

petition centered on trial counsel's failure to call several purported exculpatory

witnesses, some of whom furnished sworn statements that provided a level of

support for defenses at trial. Id. at 5–10. A different judge heard argument,

denied the petition without an evidentiary hearing, and defendant again

appealed. Id. at 10–11.

      We reversed and remanded the matter for an evidentiary hearing. Id. at

11.   Specifically, we rejected the PCR judge's conclusion regarding trial

counsel's decision not to produce Steven Teasley as a witness. Id. at 25. Teasley

supplied a pre-trial affidavit that challenged the credibility of one of the State's

witnesses at trial, Anthony Vitelli, a jailhouse informant. Id. at 24. The trial

judge excluded the affidavit when the prosecutor objected based on its late


                                                                              A-5379-18
                                         3
production the day before trial, and Teasley was never called by defense counsel

as a witness. Id. at 6–7.

      We also concluded the PCR judge erred in denying a hearing on

defendant's motion for a new trial based on four affidavits secured post-trial. Id.

at 25. We determined that these four post-trial affidavits, from James Thomas,

Ronald Strong, Johnathan Givens, and Calvin Weaver, "if true, impeached the

testimony of key State's witnesses." Id. at 8–9, 26.

      We also addressed defendant's IAC claim regarding four witnesses

subpoenaed before trial by defense counsel but not called as witnesses. Id. at

27. We noted defendant failed to provide any affidavits or certifications as to

what these witnesses' likely testimony would have been, that one seemingly

testified at trial using her married name, and another's likely testimony was

elicited by trial counsel during cross-examination of a detective.            Ibid.

Nevertheless, because we were remanding for other reasons, we allowed

defendant "to present any evidence to support his IAC claim in this regard." Id.

at 28 (emphasis added).

                                        I.

      The remand hearing began before a third judge in November 2017, since

the trial judge and the PCR judge had both retired. Defendant called his aunt,


                                                                             A-5379-18
                                        4
Barbara Miles, a/k/a Mancle, as a witness. Miles was one of two alibi witnesses

named in a notice of alibi signed by defendant and served on the prosecutor

before trial. Although subpoenaed, she was never called as a witness. Id. at 6–

7.

      She testified that on the night of the murder, defendant was across from

her home with her son and others, nearly "a mile or two away" from the Rite

Aid where the murder took place. Miles claimed to have spoken with defense

counsel during her frequent attendance at defendant's trial, and she identified an

affidavit she provided in 2014 that contained the substance of her testimony at

the PCR evidentiary hearing. However, although she identified a subpoena

served on her prior to defendant's trial, she remained unsure if she had received

it at the time of the trial. More importantly, Miles confusedly believed she had

actually testified at the trial when in fact she was never called as a witness. 1



1
   No witnesses were available to testify at the next hearing date in December
2017. Defendant had filed a pro se motion for a new trial based on newly
discovered evidence. The motion and supporting papers are not in the appellate
record, but, in any event, the PCR judge reasoned that she had before her "an
appellate remand, and that has priority." She determined the motion was "non -
conforming" and entered an order dismissing the motion without prejudice. To
the extent defendant now alleges this demonstrates he was denied an opportunity
to present evidence in support of a new trial motion, we reject the claim. Simply
put, whatever issues defendant intended to raise, they were not within the scope
of our remand and more importantly were never addressed in the Law Division.
                                                                              A-5379-18
                                         5
      Before any further evidence was adduced, defendant successfully moved

to represent himself for the balance of the evidentiary hearing with appointed

PCR counsel serving in a standby role. Apparently, because the PCR judge

retired, the balance of the evidentiary hearing took place over three days before

a different judge. Defendant produced his father, Edward D. Reevey, Teasley,

Charles Benoit, the defense investigator at the time of trial, trial counsel David

Parinello, George S. Scott, and Kenneth Lyons as witnesses. Defendant also

testified. We discuss the testimony relevant to the issues presented on appeal.

      Teasley and Vitelli were housed together in the Monmouth County Jail,

and Teasley testified that Vitelli told him he intended to help himself "[b]y

shooting the prosecutor some B.S. about a murder that had took place in Neptune

. . . at a pharmacy or something." Teasley provided an affidavit before trial in

2004 to a defense investigator and told the investigator he was willing to testify.

On cross-examination, the prosecutor noted inconsistencies between Teasley's

testimony and the affidavit, and he impeached Teasley's credibility through his

prior convictions.

      In his oral opinion, the PCR judge concluded that Benoit interviewed

Teasley before trial, and that the investigator "gave his file and notes to . . .

Parinello" months before the trial began. However, the judge cited Teasley's


                                                                             A-5379-18
                                        6
"aggressive and defensive . . . testimony" during the hearing. He found that

Teasley "could not recall much, [and] because of the various discrepancies in

his testimony and affidavits, and because of his demeanor . . . he was not a

credible witness."

      Scott was a cellmate of Anthony Simmons, another jailhouse informant

who testified as a prosecution witness at trial.        Simmons "overheard a

conversation between his cellmate [Charles] Chandler and defendant in which

defendant admitted he had committed the Rite Aid murder, told the victim to go

back into the store, and when the victim refused and rushed at him, defendant

'blasted' the victim." Reevey I, at 10. Scott gave a statement to Benoit in 2004,

in which he told of Simmons' curiosity about defendant's case. Scott testified

that defendant never admitted committing the crime in their conversations, and

Scott believed that Simmons "possibly may have been looking to share a favor

or find a way out of his situation." In his oral opinion, the PCR judge recounted

Scott's testimony but otherwise did not make specific findings.

      Lyons was another jailhouse informant who testified at trial to "having a

conversation with defendant . . . concerning defendant's plan to steal a Mercedes

. . . from the pharmacy parking lot." Reevey I, at 9. Lyons, like Teasley,

supplied one of the affidavits Parinello turned over to the prosecutor shortly


                                                                           A-5379-18
                                       7
before trial. In that affidavit, Lyons claimed "that he lied to investigating

detectives and was a 'delusional drug' addict at the time he spoke to them. "

Reevey II, at 5. At the PCR hearing, Lyons testified that he could not recall

much of what happened or his testimony at trial; he recalled seeing defendant

with a woman "somewhere in Neptune" on the night of the murder. The PCR

judge found Lyons' testimony to be "of little value." 2

      In his oral opinion after the hearing, the judge recounted defendant's PCR

testimony, in particular, his asserted alibi for the crimes. There is an undated,

signed alibi notice on Parinello's letterhead in the appellate record, in which

defendant named Miles, and his cousin Aaron Mancle, as alibi witnesses. In his

testimony at the PCR hearing, defendant claimed he was at his grandmother's

house and then later with friends, including Josephine Rivera, across from his

aunt's home. Defendant claimed that he asked trial counsel to create a timeline

for events on the night of the murder. Defendant also claimed to have asked


2
  Defendant's decision to call Lyons as a witness at the PCR hearing is somewhat
perplexing. Not only was his very brief PCR testimony of little value, but we
also discounted the import of Lyons' pre-trial affidavit in Reevey II, at 24
("Lyons' affidavit supplied nothing new, since he testified to having used
embalming fluid for twelve hours before he provided the statement to police that
implicated defendant, and he frequently stated during his testimony that he did
not remember most of the details of an alleged conversation with defendant.").



                                                                           A-5379-18
                                        8
Parinello to secure cellphone records showing the times of his calls to Rivera

that would support the alibi.

      Defendant testified that he gave all the documents in his possession to

Parinello well in advance of trial, not the day before trial. He testified that he

only met with Parinello once before trial began. Defendant asserted that he told

Parinello he had no reason to steal the victim's Mercedes and had plenty of

money because he was a drug dealer at the time of the murder; he claimed to

have given Parinello bank statements and checks proving that he had no motive

to steal the victim's car.

      However, the PCR judge noted that given the time of the fatal shooting,

the cellphone records and Rivera's testimony would not have definitively

supported the alibi. Additionally, the judge concluded that Benoit tried but was

unable to locate Rivera as part of his investigation. The judge did not address

Miles' testimony.

      The PCR judge said that Parinello was "the key witness in the hearing."

Parinello had never tried a murder case before and was assigned to take over the

defense approximately five months before trial. Parinello did not dispute that

he turned over discovery to the prosecutor that he received from defendant just

before trial began, and the PCR judge found that Parinello "justified the late


                                                                            A-5379-18
                                        9
receipt of discovery because of his inability to visit the defendant every day in

the County Jail."    The PCR judge also found that Benoit's file contained

Teasley's pre-trial statement and notes that indicated Teasley was willing to

testify. Nonetheless, the judge found that Parinello "made a number of strategic

decisions at trial specifically regarding which witness he was going to call." He

further found that Parinello believed there were "credibility issues with many of

these witnesses for various reasons. Thus, he made strategic decisions on how

to go forward." As to the first issue we remanded for an evidentiary hearing,

the PCR judge concluded that Parinello's decision not to call Teasley was a

"justifiable strategic decision . . . [and] the first Strickland [3] prong was not

satisfied."

       The judge rejected defendant's claims that Parinello was only interested

in having defendant plead guilty and failed to properly investigate his alibi and

third-party guilt defenses. He entered an order denying the PCR petition, and

this appeal followed.

                                       II.

       Defendant contends that we should again remand the matter for a hearing

before a different judge because the PCR judge "failed to abide" by the remand


3
    Strickland v. Washington, 466 U.S. 668, 687 (1984).
                                                                            A-5379-18
                                       10
we ordered in Reevey II. Alternatively, defendant argues he succeeded on his

IAC claims and is entitled to a new trial. In a pro se supplemental brief,

defendant makes the same arguments and also contends his "post-trial newly-

discovered evidence" satisfied the "three-prong Carter[4] test" to merit a new

trial. We have considered these arguments and affirm.

        The guideposts for our review are well-known. To establish a viable IAC

claim, a defendant must establish both prongs of the test enunciated in

Strickland, 466 U.S. at 687, and adopted by our Supreme Court in State v. Fritz,

105 N.J. 42, 58 (1987). He must first show "that counsel made errors so serious

that counsel was not functioning as the 'counsel' guaranteed . . . by the Sixth

Amendment." Fritz, 105 N.J. at 52 (quoting Strickland, 466 U.S. at 687). As to

this prong, "there is 'a strong presumption that counsel's conduct falls within the

wide range of reasonable professional assistance[,]' [and t]o rebut that strong

presumption, a defendant must establish that trial counsel's actions did not

equate to 'sound trial strategy.'" State v. Castagna, 187 N.J. 293, 314 (2006)

(quoting Strickland, 466 U.S. at 689). "If counsel thoroughly investigates law

and facts, considering all possible options, his or her trial strategy is 'virtually




4
    State v. Carter, 85 N.J. 300, 314 (1981).
                                                                              A-5379-18
                                        11
unchalleng[e]able.'"   State v. Savage, 120 N.J. 594, 617 (1990) (quoting

Strickland, 466 U.S. at 690–91).

      Additionally, a defendant must prove he suffered prejudice due to

counsel's deficient performance. Strickland, 466 U.S. at 687. A defendant must

show by a "reasonable probability" that the deficient performance affected the

outcome. Fritz, 105 N.J. at 58. "A reasonable probability is a probability

sufficient to undermine confidence in the outcome." State v. Pierre, 223 N.J.

560, 583 (2015) (quoting Strickland, 466 U.S. at 694; Fritz, 105 N.J. at 52). This

second prong is "far more difficult" to establish. State v. Gideon, 244 N.J. 538,

550 (2021) (citing State v. Preciose, 129 N.J. 451, 463 (1992)).

      "Our standard of review is necessarily deferential to a PCR court's factual

findings based on its review of live witness testimony. In such circumstances

we will uphold the PCR court's findings that are supported by sufficient credible

evidence in the record." State v. Nash, 212 N.J. 518, 540 (2013). However, "we

need not defer to [the] PCR court's interpretation of the law" and review those

determinations de novo. Id. at 540–41 (citing State v. Harris, 181 N.J. 391, 415–

16 (2004)). Even when the PCR court conducts an evidentiary hearing, in

limited circumstances, appellate courts may exercise original jurisdiction and




                                                                            A-5379-18
                                       12
conduct a de novo review of the PCR court's factual findings. Harris, 181 N.J.

at 420–21.

      Critically, "[a] jury verdict that has been upheld on appeal 'should not be

disturbed except for the clearest of reasons.'" Nash, 212 N.J. at 541 (quoting

State v. Ways, 180 N.J. 171, 187 (2004)). "Therefore, at a PCR hearing, the

burden is on the petitioner to establish his right to 'relief by a preponderance of

the credible evidence.'" Ibid. (quoting Preciose, 129 N.J. at 459).

      Our remand specifically required a potential evidentiary hearing in three

areas: 1) defendant's IAC claim based on trial counsel's failure to call Teasley

as a witness; 2) defendant's new trial motion based upon four post-trial affidavits

from James Thomas, Ronald Strong, Johnathan Givens, and Calvin Weaver; and

3) possible IAC claims regarding defendant's two alibi witnesses and four people

subpoenaed at the time of trial but never called as witnesses by trial counsel.

Reevey II, at 25–28. Defendant contends the PCR judge did not "abide" by our

remand instructions because he limited testimony at the PCR hearing "about

newly discovered evidence" and refused to allow defendant to call various alibi

and third-party guilt witnesses to testify.

      We acknowledge some statements made by the PCR judge fuel

defendant's argument that the judge misunderstood the scope of the remand. For


                                                                             A-5379-18
                                        13
example, when defendant decided to represent himself and wished to call his

father as a witness, the State objected, and the PCR judge attempted to ascertain

who defendant intended to call as witnesses for the entirety of the hearing.

Standby counsel indicated that "to the best of [his] ability," he tried "to reach

out to" everyone on a list that defendant supplied. The judge acknowledged

having been supplied with a list of "six witnesses," presumably in a letter sent

by standby counsel that is in the appellate record. That letter states that the six

individuals – Parinello, Scott, Teasley, Lyons, Sabrina Wright, and Edward

Reevey, would all be appearing as witnesses, "based on [defendant's] request

. . . to assist him in that regard." The letter further stated that Benoit would be

unavailable as a witness for one month because he was out-of-state.

      When defendant said he wished to "address some concern of the Appellate

Division's decision," the judge said, "What we're doing here is an evidentiary

hearing on the narrow scope of the issues that they outlined about what was or

was not presented to Mr. Parinello, when it was presented to him and then I

believe the post-trial affidavits, correct?" During defendant's testimony, the

prosecutor objected when standby counsel asked defendant about "newly-

discovered evidence" he claimed to have supplied Parinello in support of a new




                                                                             A-5379-18
                                       14
trial motion. Standby counsel replied that it went to the poor relationship

defendant had with Parinello. The judge sustained the objection, stating:

            But the problem is that's not what the scope of the
            appellate remand was. The whole issue was what Mr.
            Parinello did or did not do before the trial and whether
            or not the defendant gave him evidence day of or at
            some other point that Mr. Parinello could or could not
            utilize and whether or not it was violative of a prior
            court order or directive on mutual discovery.

While defendant contends these statements demonstrate the PCR judge

misapprehended the scope of the remand, the PCR judge never limited

defendant's ability to present evidence in the three areas we identified.

      As to the first reason for our remand, as we noted, even though the trial

judge excluded Teasley's affidavit and presumably would have excluded his

testimony if called as a witness, a remand was necessary to determine whether

Parinello's decision not to call Teasley as a witness demonstrated ineffective

assistance of counsel.    Reevey II, at 24.     The PCR judge considered the

testimony of Teasley, Parinello, Lyons, and defendant. He found that defendant

did not give Parinello the pre-trial affidavits we identified in Reevey II — from

Teasley, Kalvin Joseph, Wright, and Lyons — until shortly before trial. 5 The


5
  Wright was a co-defendant who testified against defendant at trial. Reevey I,
at 7–8. We discussed the insignificance of her pre-trial affidavit and letters to
defendant in Reevey II, at 23–24.
                                                                            A-5379-18
                                       15
judge explicitly determined Parinello was credible and implicitly that defendant

was not. We defer to those credibility determinations.

      Additionally, the PCR judge found Teasley and Lyons were not credible.

Lyons actually testified at trial, and we noted his pre-trial affidavit "supplied

nothing new." Id. at 24. As for Teasley, the judge's credibility determination is

of the utmost importance, because if an IAC claim is premised on counsel's

failure to call a witness, one important factor a judge must "consider . . . [is] the

credibility of all witnesses, including the likely impeachment of the uncalled

defense witnesses." State v. L.A., 433 N.J. Super. 1, 16–17 (App. Div. 2013)

(quoting McCauley-Bey v. Delo, 97 F.3d 1104, 1106 (8th Cir. 1996)). In short,

the PCR judge did not limit defendant's ability to produce evidence supporting

his IAC claim as it related to Teasley and the other witnesses who supplied the

pre-trial affidavits we referenced in Reevey II.

      We defer to the PCR judge's findings based on his opportunity to see the

witnesses and determine their credibility. Nash, 212 N.J. at 540. Based on those

findings, the judge concluded that Parinello made a strategic choice not to call

Teasley as a witness, and trial counsel's performance was not deficient. On this

record, we see no reason to conclude otherwise.




                                                                               A-5379-18
                                        16
      The second reason for our remand was to provide defendant with an

opportunity to support his request for a new trial based on newly discovered

evidence, i.e., the four post-trial affidavits. In his pro se supplemental brief,

defendant contends he established grounds for a new trial based on th is newly

discovered evidence. However, defendant did not produce Thomas, Strong,

Givens, or Weaver as witnesses at the PCR hearing. Nothing in the record

evidences the judge's refusal to permit testimony from these witnesses. The

point requires no further discussion in a written opinion. R. 2:11-3(e)(2).

      That leaves the third reason for our remand, i.e., to permit defendant to

pursue his IAC claim based on Parinello's failure to call certain subpoenaed

witnesses. Our prior opinion referenced the lack of any certifications from the

purported alibi witnesses named in defendant's pre-trial alibi notice, one of

whom was Miles. Reevey II, at 27.

      Defendant correctly notes that Miles testified before the first PCR judge

many months before the evidentiary hearing continued before the second PCR

judge, who never mentioned Miles in his oral opinion denying the petition.

However, Miles' alibi testimony mirrored defendant's PCR testimony. The

judge rejected defendant's testimony, finding that it did not preclude defendant's

ability to have committed the crime.        Moreover, exercising our original


                                                                              A-5379-18
                                       17
jurisdiction, we also conclude that Miles' testimony was not credible; she was

unsure whether she testified at defendant's trial when she clearly did not.

      We also specifically remanded to permit defendant to produce four

witnesses who trial counsel subpoenaed but never called as witnesses at trial.

Id. at 27. Defendant sent the prosecutor a letter in November 2018, after he

undertook his own representation, identifying a number of possible witnesses.

Defendant's intention to call additional witnesses, other than those named in

standby counsel's letter to the judge, was initially broached at the February 15,

2019 hearing, the first at which defendant was representing himself.

      As the Court has noted, "[a] defendant's decision to proceed pro se may

be fraught with risk." State v. Outland, 245 N.J. 494, 506 (2021) (quoting State

v. King, 210 N.J. 2, 17 (2012)). At that hearing, defendant asked the judge if it

was "a possibility that we can subpoena several witnesses for the next hearing?"

The judge properly noted that the court did not subpoena witnesses. When

defendant noted he had advised the prosecutor of the potential witnesses, the

prosecutor correctly stated: "It's your obligation to subpoena them. You have

standby counsel. You asked the court to represent yourself. . . . It's not our

obligation. It's not our burden under the post-conviction relief law." Later in

the same proceeding, the judge told defendant it was his obligation to subpoena


                                                                              A-5379-18
                                       18
the witnesses for the hearing, and defendant acknowledged he understood.

When the prosecutor, who had objected to defendant's father's testimony

because of a lack of notice, asked if there were any "new witnesses," defendant

responded, "No, they're the same witnesses."

      Defendant was the last witness to testify at the three-day hearing and, after

completing his testimony, the judge asked if that concluded all testimony. At

that point, defendant asked for the opportunity to call his aunt, Robin Pickett,

and Josephine Rivera, as witnesses. Although neither was named in the alibi

notice defendant executed and served before trial, in his PCR testimony,

defendant described how they would support his alibi.

      Based on Benoit's testimony and records, the PCR judge found the

investigator attempted to locate Rivera at the time of trial but was unsuccessful.

Benoit's notes reflect that he did contact Pickett. The appellate record contains

a 2016 affidavit from Rivera which corroborated defendant's version of events

on the night of the murder. The appellate record does not contain any affidav it

or certification from Pickett. The names of Pickett and Rivera were included in

defendant's 2018 pro se letter to the prosecutor.

      The judge denied defendant's request for additional time to call the two

witnesses, stating they were not relevant to why "the Appellate Division sent it


                                                                             A-5379-18
                                       19
back," specifically whether Parinello "had the information before, during the

trial." The judge's statement represents a cropped understanding of our remand.

      Nevertheless, neither Pickett nor Rivera was listed in standby counsel's

letter to the PCR judge identifying those witnesses that defendant intended to

call at the hearing. Nothing in the record indicates either Rivera or Pickett were

ever subpoenaed or contacted to testify at the PCR hearing. More importantly,

if Rivera's testimony was stated in the 2016 affidavit, it would not have

mattered. As the PCR judge noted, defendant's testimony and that of Miles,

failed to establish an alibi for the time of the shooting.

      "A motion for an adjournment implicates a trial court's authority to control

its own calendar and is reviewed under a deferential standard." State v. Miller,

216 N.J. 40, 65 (2013). After three days of testimony during which defendant

was permitted to call numerous witnesses, including some not anticipated by our

remand, denying a further adjournment so defendant could belatedly attempt to

produce Pickett and Rivera as witnesses at the remand hearing was not reversible

error. R. 2:10-2.

      To the extent we have not specifically addressed any other arguments

raised by defendant, they lack sufficient merit to warrant discussion in a written

opinion. R. 2:11-3(e)(2).


                                                                            A-5379-18
                                        20
Affirmed.




                 A-5379-18
            21